DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

4.	Claims 1, 2, 4-7, and 21-34 are rejected under AIA  35 U.S.C. 103 as being unpatentable over de Jong et al. (US Publication 2018/0190323, hereinafter deJong) in view of Tang et al. (US Publication 2018/0063603, hereinafter Tang). 
Regarding claim 1, deJong discloses a system for streaming video edits, the system comprising: 
physical storage media storing video content and derivative visual content of the video content, wherein the video content is characterized by capture information and the derivative visual content includes a lower fidelity version of the video content (deJong, para. 0357, fig. 4, video camera with storage; para’s 0300-0302, 0316 and 0387-0388, a sequence of selected highlight segments is transcoded to a common resolution, e.g., 1080p or 720p, and streamed to the mobile device; it is obvious that the new common resolution may involve lowering the resolution of the one or more segments); and 
one or more physical processors configured by machine-readable instructions to:
stream one or more portions of the derivative visual content to a computing device, wherein the computing device is configured to provide a presentation of at least some of the one or more portions of the derivative visual content streamed to the computing device using a buffer (deJong, para. 0248, the media file can be stored in a memory of the computing device, or alternatively can be stored in a memory of the video camera and is accessed over a wireless connection. In these latter embodiments, the sensor data is preferably downloaded to a memory of the computing device (such that all the sensor data is present in a memory of the computing device), whereas the video image data including low-resolution video content is streamed over the wireless connection as required for display on the display device of the computing device. Also see para’s 0249-0257 which describes embodiments whereby the user of the computing device can select video segments for display based on a representation of capture information or sensor information, for example para. 0252 describes displaying a representation of the sensor data superimposed over a map. Also, the user can select an icon or marker or the like to display video segment associated with a particular capture information, e.g. a particular time).
deJong does not explicitly disclose but Tang discloses stream one or more portions of the derivative visual content to a computing device, wherein the computing device is configured to provide a presentation of at least some of the one or more portions of the derivative visual content streamed to the computing device using a buffer and facilitate, via the presentation of the at least some of the one or more portions of the derivative visual content, user selection of one or more portions of the video content to be included in a video edit (Tang, para’s 0018-0019, and claim 21, at the wrapper module: during streaming of the video by the video player, receiving an indication from a user that the user desires to initiate frame capturing at a desired location in the video; identifying a plurality of capture frames to capture from the video based on the indication of the desired location; displaying the capture frames on a preview mode interface of the video player; receiving a selection from the user, the selection including a subset of the capture frames; and displaying a manipulation interface permitting the user to manipulate the subset of the capture frames; para. 0020, the user can also edit the frames such as adding texts on top of the frames and/or resizing the frames. The user can also select a subset or all of the captured video frames to form an animation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tang’s features into deJong’s invention for enhancing user’s experience in video editing by effectively selecting video portions while reducing processing time.  

Regarding claim 2, deJong-Tang discloses the system of claim 1, wherein the one or more portions of the derivative visual content streamed to the computing device are identified based on the capture information (deJong, para’s 0249-0257 which describes embodiments whereby the user of the computing device can select video segments or low-resolution versions of the video segments for display based on a representation of capture information or sensor information, for example para. 0252 describes displaying a representation of the sensor data superimposed over a map. Also, the user can select an icon or marker or the like to display video segment associated with a particular capture information, e.g. a particular time).

Regarding claim 4, deJong discloses the system of claim 1, wherein the one or more portions of the derivative visual content are streamed to the computing device using wireless communication (deJong, para’s 0086 and  0248, the media file can be stored in a memory of the computing device, or alternatively can be stored in a memory of the video camera and is accessed over a WiFi wireless connection).

Regarding claim 5, deJong discloses the system of claim 4, wherein the wireless communication includes WiFi communication (deJong, para’s 0086 and 0248, the media file can be stored in a memory of the computing device, or alternatively can be stored in a memory of the video camera and is accessed over a WiFi wireless connection).

Regarding claim 6, deJong discloses the system of claim 1, wherein the capture information includes one or more of capture location information defining capture locations of the video content, capture time information defining capture times of the video content, capture motion information defining capture motion of the video content, audio information defining an audio track of the video content, interest curve information defining values of an interest metric for the video content, average color information defining average colors of visuals captured within the video content, or histogram information defining one or more histograms of the visuals captured within the video content (deJong, para. 0364, GPS data; para. 0382, date;  para. 0364, audio analysis; para. 0121, analysis to identify extreme events).

Regarding claim 7, deJong discloses the system of claim 1, wherein the one or more physical processors are included in an image capture device or a server, and the computing device includes a mobile device (deJong, fig’s 4 and 5, camera and desk top computer with processor and mobile computing device).

Regarding claim 21, deJong discloses the system of claim 1, wherein the computing device provides the presentation of the at least some of the one or more portions of the derivative visual content without complete download of the derivative visual content (Tang, para’s 0008, the wrapper module permits presentation of the video by the video player without interruption after receiving the indication; para’s 0018-0019, and claims 21 and 30, at the wrapper module: during streaming of the video by the video player, receiving an indication from a user that the user desires to initiate frame capturing at a desired location in the video; identifying a plurality of capture frames to capture from the video based on the indication of the desired location; displaying the capture frames on a preview mode interface of the video player; receiving a selection from the user, the selection including a subset of the capture frames; and displaying a manipulation interface permitting the user to manipulate the subset of the capture frames).
The motivation to combine the references and obviousness arguments are the same as claim 1.

Regarding claim 22, deJong-Tang discloses the system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to: receive the user selection of the one or more portions of the video content to be included in the video edit; and transmit the one or more portions of the video content to the computing device (deJong, para’s 0249-0257, the user of the computing device can select  segments or low-resolution versions of the video segments for display based on a representation of capture information or sensor information, for example para. 0252 describes displaying a representation of the sensor data superimposed over a map. Also, the user can select an icon or marker or the like to display video segment associated with a particular capture information, e.g. a particular time; Tang, para’s 0018-0021, and claim 21, receiving a selection from the user, the selection including a subset of the capture frames; and displaying a manipulation interface permitting the user to manipulate the subset of the capture frames; the user can choose to store one or more of the captured video frames at, for example, the storage module 108 on the server 104 or at a client-side storage location; transmitting and receiving subset of the capture frame to and from the storage module can be performed to process edit).
The motivation to combine the references and obviousness arguments are the same as claim 1.

Regarding claim 23, deJong-Tang discloses the system of claim 22, wherein the computing device generates the video edit using the one or more portions of the video content (Tang, para. 0020, the user can also edit the frames such as adding texts on top of the frames and/or resizing the frames. The user can also select a subset or all of the captured video frames to form an animation).
The motivation to combine the references and obviousness arguments are the same as claim 1.

Regarding claim 24, deJong-Tang discloses the system of claim 22, wherein the transmission of the one or more portions of the video content to the computing device includes streaming of the one or more portions of the video content to the computing device (deJong, para. 0248, the video image data including selected portion of the video data is streamed over the wireless connection to the computing device).
	Regarding claims 25-34, these claims comprise limitations substantially the same as claims 1, 2, 4-7, and 21-24; therefore, they are rejected for the same rationale. 

Consideration of Reference/Prior Art
5.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484